Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Anoff on March 17, 2021.
The application has been amended as follows: 
The Claims:
	In claim 1, line 10, after “10 to” delete “about”.  
	In claim 3, line 2, delete “and mixtures thereof, as well as halogenated hydrocarbons such as”.
	In claim 4, line 1, delete “Error! Reference source not found.” and insert – 3 --.
	In claim 11, line 3, before “surfactant system” insert –- of the --.
	In claim 15, line 3, delete “comprises” and insert – has --.
	In claim 18, line 14, after “10 to” delete “about”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Bissey-Beugras et al teach a liquid cleaning composition, comprising in a cosmetically acceptable aqueous medium:  at least one anionic surfactant; at least electrolyte; at least one copolymer of methacrylic acid and of a C1-C4 alkyl acrylate.  See Abstract.  Suitable anionic surfactants include C6-C24 alkyl ether sulfates comprising from 1 to 30 moles ethylene oxide, etc.  The surfactant can be used in amounts from 5% to 50% by weight.  See paras. 42-74.  However, the Examiner asserts that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Tables 2-5 of the instant specification provided comparative data showing the unexpected and superior viscosity, dispensability, and phase stability of the claimed composition in comparison to compositions falling outside the scope of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        




March 22, 2021